Citation Nr: 1530716	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.  

2.  Entitlement to an initial, compensable rating for posttraumatic stress disorder (PTSD) prior to September 28, 2014.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO, inter alia, declined to reopen the Veteran's previously denied claim for service connection for a right knee disability.  The Veteran filed a notice of disagreement (NOD) with that decision in February 2008.  In January 2009, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.  

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in November 2008; a transcript of the hearing is of record.  

This matter was previously before the Board in August 2014, at which time the Board reopened the Veteran's claim and remanded the claim for service connection, on the merits, for further development.  

The Board notes that the Veteran was represented by a private attorney.  However, in March 2015, the Veteran submitted a statement to the Board requesting that such representation be revoked.  38 C.F.R. § 14.631(f)(1) (2014).  As the Veteran has not selected another representative, he is now recognized as proceeding pro se in this appeal. 

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  The remand also addresses the claim for a higher initial, compensable rating for posttraumatic stress disorder (PTSD) prior to September 28, 2014-for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board finds that further AOJ action on the claim for service connection for a right knee disability is warranted.  

In this regard, the Board notes that this claim was previously remanded to obtain a VA examination.  Such was accomplished in September 2014.  The VA examiner opined that the Veteran's right knee disability was less likely as not etiologically related to service, to include the Veteran's September 1973 knee injury.  The examiner relied on the fact that the Veteran's exit examination was normal.  The examiner further noted the Veteran's right knee had no residuals and the evidence of record did not show an ongoing right knee condition.  The examiner further opined that the Veteran's right knee disability was less likely as not aggravated by the Veteran's service-connected left knee osteoarthritis and any associated alteration to his gait.  The examiner noted that the evidence of record did not show a nexus between the Veteran's right and left knee condition.  

The Board finds that the VA examiner did not adequately provide a rationale for the opinions offered.  In this regard, the VA examiner did not address the fact that the Veteran had crepitus as a result of the September 1973 right knee injury or a November 2011 report of medical history at separation from service, in which the Veteran noted a trick or locked knee.  

Additionally, VA treatment records dated in May 2006 noted a longstanding history of arthritis of the Veteran's bilateral knees.  The VA physician noted that there was no doubt that the Veteran's arthritis was a result of traumatic episodes, including injury to his right knee while in the military.  The September 2014 VA examiner did not comment on this opinion and it is unclear whether such was considered.  Additionally, the VA examiner noted residuals of a right knee strain but did not comment on the diagnosis of arthritis indicated throughout the Veteran's VA treatment records.  

Furthermore, the VA examiner noted that the Veteran had a normal gait at the time of examination and relied on this fact in finding that the Veteran's right knee was not aggravated by his service-connected left knee disability.  However, VA treatment records dated in February 2014 indicated that the Veteran had pain in his right knee from favoring his left one.  Thus, the VA examiner did not consider the Veteran's symptomatology throughout the period on appeal, instead relying only on the findings at the time of the VA examination.  

Under these circumstances, the Board finds that examination to obtain further medical opinion addressing all pertinent theories of entitlement-which is based on full consideration of the Veteran's documented medical history, as noted in his treatment records, and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for a right knee disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his right knee disability claim.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

As regards VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Loma Linda, California dated through April 2015.  Thus, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Loma Linda VAMC and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2015, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Also, potentially pertinent to the claim on appeal, the Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran's SSA records were previously requested, and in April 2009 a notification was received indicating that no SSA records were available.  However, since that time, VA treatment records dated in April 2013 noted that further development had been undertaken by SSA, specifically, a request as to whether the Veteran was able to work.  In light of this development, the Board finds that further efforts to obtain SSA records must be made.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus on remand, the AOJ should again contact SSA to obtain copies of the Veteran's SSA records and associate such with the claims file.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Finally, the Board notes that review of the claims file reveals that, in an April 2015 rating decision, the RO granted service connection for PTSD, assigning a noncompensable rating prior to September 28, 2014, and a 100 percent rating from September 28, 2014.  In May 2015, the Veteran filed a notice of disagreement with respect to the initial noncompensable rating assigned.  However, the AOJ has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran an SOC on the claim for an initial, compensable rating for PTSD, along with a VA Form 9, and afford him the appropriate opportunity to file  a substantive appeal to perfect an appeal as to that issue.  

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claim referenced above, within 60 days of the issuance of the SOC or within the remainder of the one-year period from the date of the notification of the May 2015 rating decision, whichever is later.

2.  Obtain from the Loma Linda VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Request that SSA provide complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

4.  Send to the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination by an appropriate physician for evaluation of his right knee disability.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner must identify any diagnosis(es) of right knee disability present currently and at any time pertinent to the June 2007 claim, to include traumatic arthritis noted in the Veteran's VA treatment records.  

Then, with respect to each such diagnosis, examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during service or is otherwise medically related to service, to include crepitus noted following an injury in September 1973 and the Veteran's report of a locked or trick knee at separation from service (specifically noting consideration of the May 2006 VA treatment record indicating that the Veteran had arthritis as a result of injury to his right knee in service; or, if not

(b) was caused OR is aggravated (worsened beyond the natural progression) by his service-connected left knee disability, to include a change in gait favoring the left knee.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation.  

In rendering the requested opinions, the physician must consider and discuss all relevant medical and other objective evidence, as well as all competent lay assertions, to include any assertions as to the nature, onset, and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


